IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-31372
                           Summary Calendar



UNITED STATES OF AMERICA

                Plaintiff - Appellee

     v.

CLIFTON RODNEY COTTEN

                Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                     USDC No. 99-CR-85-ALL-C
                       --------------------
                           June 6, 2000

Before KING, Chief Judge, and WIENER and BARKSDALE, Circuit
Judges.

PER CURIAM:*

     In this direct criminal appeal, Clifton Rodney Cotten argues

that the district court did not afford him the right to

allocution before sentencing him to 24 months of imprisonment

upon his guilty plea to wire fraud.     Rule 32 of the Federal Rules

of Criminal Procedure mandates that a defendant be given the

opportunity “to make a statement and [] present any information

in mitigation of sentence.”    Fed. R. Crim. P. 32(c)(3)(C); United

States v. Myers, 150 F.3d 459, 462 (5th Cir. 1998).    To comply


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-31372
                                 -2-

with Rule 32, “the court, the prosecutor, and the defendant must

at the very least interact in a manner that shows clearly and

convincingly that the defendant knew he had a right to speak on

any subject of his choosing prior to the imposition of sentence.”

Myers, 150 F.3d at 462.   It is not enough that the sentencing

court addresses a defendant on a particular issue, affords

counsel the right to speak, or hears the defendant’s specific

objections to the PSR.    Id. at 461-62 & n.3.    We review a

determination whether the defendant was allowed his right to

allocution de novo.    Id. at 461.

     A review of the sentencing transcript reveals that the

district court did not afford Cotten his right to allocution.

Accordingly, Cotten’s sentence is VACATED and the case is

REMANDED for resentencing so that Cotten may exercise his right

to allocution.

     Since the issues raised by the sentence may arise again, we

address them.    Cotten also argues that the district court’s

decision to depart upward at sentencing was an ex post facto

application of the law.    He also argues that there was not a

sufficient factual basis to support the court’s finding that he

used mass-marketing to recruit his victims.      Although he

challenged the departure on other grounds at sentencing, Cotten

failed to object to the upward departure on the grounds he now

urges on appeal; therefore, his arguments are limited to plain-

error review.    See United States v. Alford, 142 F.3d 825, 830

(5th Cir. 1998).    Cotton has failed to demonstrate plain error in

the district court’s upward departure.
                     No. 99-31372
                          -3-

VACATED and REMANDED for resentencing.